NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                            June 24, 2014

      Hon. Jack W. Marr                             Mr. Herman Lee Kindred
      24th District Court                           TDCJ# 671207
      115 N. Bridge St.                             McConnell Unit
      Victoria, TX 77901-6544                       3001 S. Emily Dr.
                                                    Beeville, TX 78102
      Ms. Marnie Gabrysch
      Court Reporter                                Hon. Robert E. Bell
      24th District Court                           District Attorney
      115 N. Bridge Street, Rm 132                  115 W. Main Street, Rm. 205
      Victoria, TX 77901                            Edna, TX 77957

      Re:       Cause No. 13-13-00526-CR
      Tr.Ct.No. 13-5-9030
      Style:    Herman Lee Kindred v. The State of Texas

      Dear Sir/Madam:

              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Sharon Mathis, Jackson County District Clerk